        Case 3:19-cv-00388-RNC Document 113 Filed 05/08/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


MARQUIS JACKSON                             :        NO.: 3:19-CV-00388 (JAM)
                                            :
v.                                          :
                                            :
CITY OF NEW HAVEN, ET AL                    :        MAY 8, 2020


 DEFENDANT, CITY OF NEW HAVEN'S ANSWER AND AFFIRMATIVE DEFENSES
     TO PLAINTIFF'S AMENDED COMPLAINT DATED 4/24/20 [DOC. 110]


       1.     Paragraphs 1, 2, 50-54, 62-65, 182-186, 224-228, 241, 249, 251-257,

260-261, 263, 265-269 are denied.

       2.     As to paragraphs 3, 5-49, 55-61, 66-181, 238-240, 244-248, 259 and 262,

the defendant lacks knowledge or information sufficient to base a belief about the truth

of the matter contained therein, and thereby leaves the plaintiff to his burden of proof.

       3.     As to paragraph 4, the defendant, City of New Haven, admits it is a

municipal corporation, and that the New Haven Police Department is a department

within the City of New Haven.

       4.     As to paragraphs 223, 236, 242, 250, 258 and 264, the defendant

realleges and incorporates by reference its previous answers.

       5.     As to paragraphs 237 and 243, this defendant answers that if Detectives

Dease, Adger and Breland acted as alleged in the causes of action against them then

they would not have acted in the performance of their duties and/or within the scope of

their employment.

       6.     The defendant does not answer paragraphs 187-222 and 229-235, as

they are directed at other defendants.
        Case 3:19-cv-00388-RNC Document 113 Filed 05/08/20 Page 2 of 4




                          BY WAY OF AFFIRMATIVE DEFENSES

First Affirmative Defense:

       The plaintiff's complaint, or specific portions thereof, fail(s) to state a claim upon

which relief can be granted.

Second Affirmative Defense:

        Plaintiff's claims against the City of New Haven, or some of them, are barred by

the applicable statute of limitations.

Third Affirmative Defense:

       Plaintiff's claims against the City of New Haven, or some of them, are barred by

the applicable statute of repose.

Fourth Affirmative Defense:

        Plaintiff's claims against the City of New Haven, or some of them, are barred by

the doctrine of laches.

Fifth Affirmative Defense:

       Plaintiff's claims against the City of New Haven, or some of them, are barred by

the doctrine of res judicata and/or claim preclusion.

Sixth Affirmative Defense:

       Plaintiff's claims against the City of New Haven, or some of them, are barred by

the doctrine of collateral estoppel and/or issue preclusion.

Seventh Affirmative Defense:

       Plaintiff has failed to comply with the statutory notice requirements for an action

brought under C.G.S. §7-465.



                                              2
        Case 3:19-cv-00388-RNC Document 113 Filed 05/08/20 Page 3 of 4




Eighth Affirmative Defense:

       Plaintiff's claims, or some of them, are barred by the doctrine of governmental

immunity under common law.

Ninth Affirmative Defense:

      Plaintiffs' claims, or some of them, are barred by the immunities set forth in

C.G.S. §52-557n(a)(2)(A) and C.G.S. §52-557n(a)(2)(B).

Tenth Affirmative Defense:

      The plaintiff's claims, or some of them, are barred by C.G.S. §52-557n(b)(6).

Eleventh Affirmative Defense:

      If plaintiff suffered the injuries and damages as alleged, such injuries and

damages were caused by the plaintiff's own contributory negligence.

Twelfth Affirmative Defense:

      If plaintiff suffered the injuries and damages as alleged, such injuries and

damages were the result of and caused by the unforeseen criminal conduct of another

person, including Marcus Pearson and/or Steven Brown and/or Vernon Horn, and the

plaintiff's claims, or some of them, against the City of New Haven, are barred by the

doctrine of superseding cause.



                           JURY DEMAND

      The defendant demands a trial by jury.




                                            3
        Case 3:19-cv-00388-RNC Document 113 Filed 05/08/20 Page 4 of 4




                                           DEFENDANT,
                                           CITY OF NEW HAVEN



                                           By          /s/ Thomas R. Gerarde
                                             Thomas R. Gerarde (ct05640)
                                             Beatrice S. Jordan (ct22001)
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-1121
                                             Ph: (860) 249-1361
                                             Fax: (860) 249-7665
                                             E-mail: tgerarde@hl-law.com
                                             E-mail: bjordan@hl-law.com

                                    CERTIFICATION

       I hereby certify that on May 8, 2020, a copy of the foregoing Answer and
Affirmative Defenses was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court's electronic filing system or by U.S. Mail to as indicate on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
System.



                                                       /s/ Thomas R. Gerarde
                                             Thomas R. Gerarde




                                            4
